Citation Nr: 1811308	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), traumatic brain injury (TBI), and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to June 2005.  He was awarded the Purple Heart among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2014, a videoconference hearing was held before the undersigned; a transcript is of record.

The Board remanded this claim in June 2015 for further development.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, sleep apnea is related to service.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required for this claim.

The Veteran contends he has sleep apnea that was incurred in service, to include due to environmental hazards while serving in the Persian Gulf, or that is related to his service-connected PTSD, TBI, or asthma.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records are silent for complaints of sleep apnea.

In a statement dated September 2014, the Veteran's former spouse stated she noticed the Veteran started to snore and have sleep disturbances after he came back from Iraq.  She reported making him go to the VA in 2011, where he was "finally diagnosed with sleep apnea."

During his September 2014 Board hearing, the Veteran stated he was not treated for or diagnosed with a sleep condition during service, as he was not aware of the condition of sleep apnea and thought he just started to snore.  He reported further symptoms of sleepiness, lack of energy, problems falling asleep, and waking up gasping for air between 2005, when he left service, and 2011, when he was first diagnosed with sleep apnea.  He also stated that he had not "gained a whole lot of weight" since his service separation, so he did not believe his sleep apnea could be attributed to that.

In this regard, the Board finds the Veteran and his former spouse competent to report symptoms during and since service, and also finds their testimony credible.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Charles v. Principi, 16 Vet. App 370, 374 (2002); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In a July 2015 VA medical opinion based on a review of the Veteran's claims file, the examiner opined that sleep apnea was less likely than not incurred in or caused by service.  The examiner noted the first sign of sleep apnea was a December 2010 VA medical notation, and that diagnosis was not until April 2011, long after service.  The examiner also stated the Veteran reported weight gain during his discharge and that weight can influence sleep apnea.  The examiner stated there is no medical nexus between asthma and obstructive sleep apnea, and that sleep apnea due to PTSD and TBI "has no standing in the record."

The Board notes the July 2015 VA medical opinion is based on an inaccurate factual premise of the Veteran reporting weight gain since service, when he actually reported the opposite - that he had not gained much weight since his separation.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for sleep apnea.  In summary, the Veteran currently has a diagnosis of sleep apnea.  As to the remaining element, the evidence is at least in equipoise as to the etiology of the sleep apnea.  After careful review of the probative opinion evidence, the Board grants service connection for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.

	

____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


	

Department of Veterans Affairs


